700 S.E.2d 924 (2010)
Dontez SIMUEL
v.
Superintendent G.J. HAYES.
No. 491P02-5.
Supreme Court of North Carolina.
August 26, 2010.
Dontez L. Simuel, pro se.
Kathleen U. Baldwin, Assistant Attorney General, for Justice Timmons Goodson.

ORDER
Upon consideration of the petition filed on the 6th of May 2010 by Plaintiff in this matter for Writ of Certiorari, the following order was entered and is hereby certified to the North Carolina Court of Appeals:
"Dismissed by order of the Court in conference, this the 26th of August 2010."